NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


THE FAIRWAYS AT EAGLE RIDGE           )
CONDOMINIUM ASSOCIATION, INC.,        )
a Florida not-for-profit corporation; THE
                                      )
PINES AT EAGLE RIDGE                  )
CONDOMINIUM ASSOCIATION, INC.,        )
a Florida not-for-profit corporation; and
                                      )
EAGLE RIDGE CONDOMINIUM               )
ASSOCIATION, INC., a Florida not-for- )
profit corporation,                   )
                                      )
              Appellants,             )
                                      )
v.                                    )          Case No. 2D17-3661
                                      )
EAGLE RIDGE PROPERTY OWNERS' )
ASSOCIATION, INC., a Florida not-for- )
profit corporation,                   )
                                      )
              Appellee.               )
________________________________ )

Opinion filed July 10, 2019.

Appeal from the Circuit Court for Lee
County; Elizabeth V. Krier, Judge.

Theodore L. Tripp, Jr., Joel W. Hyatt
and Kevin P. Fularczyk of Hahn Loeser
& Parks LLP, Fort Myers, for
Appellants.

Jeannie A. Hanrahan, Devon Woolard
and Kimberly Kanoff Berman of
Marshall Dennehey Warner Coleman &
Goggin, Fort Lauderdale; and Shane
Haselbarth of Marshall Dennehey
Warner Coleman & Goggin,
Philadelphia, Pennsylvania, for
Appellee.


PER CURIAM.

              Based on the arguments raised by the parties in this appeal, we affirm.

See § 95.11(2)(b), Fla. Stat. (2015). In doing so, we voice no opinion on the potential

availability or merit of any claim by any individual condominium unit owner or group of

similarly situated unit owners based on the articles of incorporation in effect at the time

they purchased their units.

              Affirmed.


NORTHCUTT, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-